The court, without the intervention of a jury, erred in rendering a judgment for the defendant.
                        DECIDED OCTOBER 8, 1941.
The controlling question in this case is whether the defendant in error, who was a regularly licensed pawnbroker, and who took into his actual physical possession the personal property pawned to him, and who stored the property, can lawfully charge on the money advanced by him to the pawnor any rate of interest greater than eight per centum per annum. That question, in substance, was certified by this court to the Supreme Court, and that court answered that he could not. For the full decision of the Supreme Court see Wall v. Lewis,192 Ga. 652 (16 S.E.2d 430). Under the above-stated ruling the judge erred in rendering a judgment for the defendant.
Judgment reversed. MacIntyre and Gardner, JJ., concur.